Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 11
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) are submitted on 6/10/2020, 7/1/2020 and 12/23/2020. The submission is in compliance with 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required for Fig. 6 in this application to clearly show that one wire is not connected with another wire through a jumper connection inside dashed block 612.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY DEVICE AND METHOD FOR SUPPORTING COMMAND BUS TRAINING MODE BASED ON ONE DATA SIGNAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10720197. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach mechanism for command bus training for DRAM memory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9792969) in view of various embodiments.

Regarding independent claim 1, Kim discloses a dynamic random access memory (DRAM) device configured to perform a command bus training (CBT) operation (Figs. 1-14), the DRAM device comprising: 
a clock terminal configured to receive a clock signal (Fig. 1 shows clock signal CLK); 

a first data terminal configured to receive a first data signal (Fig. 1 shows a data signal DQ<7>); 
a plurality of command/address terminals configured to receive a command bus training (CBT) pattern during the CBT operation, the CBT pattern comprising a plurality of command/address signals (Fig. 1 shows command/address signals CA<0:5>); 
a plurality of second data terminals which are in one-to-one correspondence with the command/address signals during the CBT operation (Fig. 1 shows data signals DQ<0:5> which are in one-on-one correspondence with CA<0:5>); and 
a command bus training (CBT) control logic (Fig. 2 shows controller 110) configured to: 
determine logic level of the first data signal at one of rising edge and falling edge of the data clock signal and enter into a command bus training (CBT) mode upon determining a first logic level of the first data signal (col:4; line:20-50 describes that data outputted through the eighth DQ pad DQ<7> may be used as a strobe signal which notifies that the data outputted through the first to sixth DQ pads DQ<0:5> is valid data); 

exit the CBT mode upon determining a second logic level of the first data signal, wherein the plurality of second data terminals and the first data terminal are different from each other and thus the second data signals do not include the first data signal during the CBT operation (col:4; line:20-50 describes that CBT result value CBT_OUT is outputted through the first to sixth DQ pads DQ<0:5>, and data which toggles for a predetermined time is outputted through an eighth DQ pad DQ<7>. The data outputted through the eighth DQ pad DQ<7> may be used as a strobe signal which notifies that the data outputted through the first to sixth DQ pads DQ<0:5> is valid data).

Regarding claim 2, Kim discloses all the elements of claim 1 as above and further the CBT control logic includes a comparator to determine logic levels of the CBT pattern by comparing each signal of the CBT pattern 

Regarding claim 3, Kim discloses all the elements of claim 2 as above and further the CBT control logic is further configured to set the level of the reference voltage with a first reference voltage setting code stored in a first mode register (col:5; line: 45-57 describes that a command signal or an address signal of the semiconductor device 100 may be loaded on the command/address bus 113. The controller 110 may transmit a mode register (MRS) command which instructs entry to a command/address bus training (CBT) mode, through the command/address bus 113).




Regarding claim 10, Kim discloses all the elements of claim 1 as above and further a data signal on-die termination (DQ_ODT) control circuit which is turned off during the CBT mode, whereas the DQ_ODT control circuit provides the first and second data signals with corresponding termination during normal write operation (col:9-10; line:55-67 and 1-3).

Regarding independent claim 11, Kim discloses a method of performing a command bus training (CBT) on a dynamic random access memory (DRAM) device (Figs. 1-14), the method comprising:
receiving a clock signal through a clock terminal (Fig. 1 shows clock signal CLK); 

receiving a first data signal through a first data terminal (Fig. 1 shows a data signal DQ<7>); 
determining logic level of the first data signal at one of rising edge and falling edge of the data clock signal, and entering into a command bus training (CBT) mode upon determining a first logic level of the first data signal (col:4; line:20-50 describes that data outputted through the eighth DQ pad DQ<7> may be used as a strobe signal which notifies that the data outputted through the first to sixth DQ pads DQ<0:5> is valid data); 
receiving a command bus training (CBT) pattern through command/address terminals during the CBT mode, and the CBT pattern comprising a plurality of command/address signals (Fig. 1 shows command/address signals CA<0:5>); 
determining logic levels of the CBT pattern at one of rising edge and falling edge of the clock signal, and outputting the determined CBT pattern through second data terminals which are in one-to-one correspondence with the command/address signals during the CBT mode (col:4; line:20-50 describes that semiconductor memory device recognizes the toggling at a point of time synchronized with a clock signal CLK, and outputs the CBT 
exiting the CBT mode upon determining a second logic level of the first data signal, wherein the second data terminals and the first data terminal are different from each other and thus the second data signals do not include the first data signal during the CBT mode (col:4; line:20-50 describes that CBT result value CBT_OUT is outputted through the first to sixth DQ pads DQ<0:5>, and data which toggles for a predetermined time is outputted through an eighth DQ pad DQ<7>. The data outputted through the eighth DQ pad DQ<7> may be used as a strobe signal which notifies that the data outputted through the first to sixth DQ pads DQ<0:5> is valid data).

Regarding claim 12, Kim discloses all the elements of claim 11 as above and further determining logic levels of the CBT pattern is performed by comparing each signal of the CBT pattern with a reference voltage (col:4; line:20-30 describes that semiconductor memory device receives the reference value CA_REF<0:5> of the command/address signal transferred through first to sixth DQ pads DQ<0:5> in response to a strobe signal 

Regarding claim 13, Kim discloses all the elements of claim 12 as above and further the level of the reference voltage is set by a first mode register value stored in a first mode register (col:5; line: 45-57 describes that a command signal or an address signal of the semiconductor device 100 may be loaded on the command/address bus 113. The controller 110 may transmit a mode register (MRS) command which instructs entry to a command/address bus training (CBT) mode, through the command/address bus 113).

Regarding claim 18, Kim discloses all the elements of claim 11 as above and further turning off on-die termination of the first and second data signals throughout the CBT mode (col:9-10; line:55-67 and 1-3).

Allowable Subject Matter
Claims 4-8, 14-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mozak et al. (US 20200110716)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/17/2021